DETAILED ACTION
The Amendment filed 10/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 14, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 9,400,873 B2) in view of lwami (US 2019/0050660 A1). Kamen discloses a medication-taking management system/medication-taking management method/non-transitory program storage medium comprising a tablet moving in a housing (21/26 or the patient’s room); an image sensor (26) disposed within the housing and configured to capture an image of a tablet prior to the irradiated tablet exiting the housing (see col. 17, lines 42-49); and at least one processor (30) configured to identify the tablet, based on a feature of a tablet surface acquired from a captured image acquired by the image sensor (see col. 17, lines 57-63) and output an image capture time indicating a time of capturing the captured image and an identification result associated with the image capture time (see col. 27, lines 30-45). The at least one processor identifies the tablet based on a change of brightness in an area of the tablet in the captured image including a character printed on the tablet (see col. 17, lines 55-65, note “OCR’). The at least one processor is further configured to control at least one of the light source and the image sensor according to a signal generated outside the housing (see col. 17, lines 15-40 and col. 13, lines 50-65 [note wireless communication]). The at least one processor controls the image sensor according to information relating to the tablet (see col. 16, lines 50-62, note the sensor is prevented from operating). The at least one processor identifies an individual piece of the tablet using information for identifying an individual piece of the tablet (see col. 17, lines 55-65). Kamen discloses all the limitations of the claims, but it does not explicitly disclose a light source configured to irradiate the tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range; or that the processor is configured to control the light source to start light irradiation when the tablet passes a separator of two spaces. However, lwami discloses a similar device which includes a light source (30, 19, 20) configured to irradiate a moving tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range (see paras. 0043-0044); and a processor configured to control the light source to start light irradiation when the tablet passes a separator (24) of two spaces (see para. 0050), for the purpose of improving the clarity of image captured by an image sensor. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Kamen by including a light source configured to irradiate a moving tablet; the light source emitting light where an irradiation area of light with respect to a first face and an irradiation area of light on a second face parallel to the first face fall within a predetermined range; and the processor configured to control the light source to start light irradiation when the tablet passes a separator of two spaces, as disclosed by Iwami, for the purpose of improving the clarity of image captured by an image sensor.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
The applicant states that Kamen does not disclose and “image sensor disposed within a housing . . . configured to capture an image of the irradiated tablet prior to the irradiated tablet exiting the housing”.  The examiner disagrees with the applicant.  Kamen discloses that the image of the tablet is captured while it is on a shelf within the housing (see col. 17, lines 42-49).  Therefore, the image is captured prior to the tablet exiting the housing.  Additionally, the examiner notes that Kamen discloses an image sensor (26) that is part of the housing.  Therefore, it discloses an image sensor “within a housing”.  In the alternative, the examiner notes the dispenser disclosed by Kamen is intended to be used in a patient’s room. Therefore, the patient’s room also reads on the term “housing”.
The applicant states that the examiner has not addressed the feature in claim 20 that “the at least one processor controls the image sensor to capture the table located within an angle of view of the image sensor”.  The examiner notes that since Kamen discloses an image is captured, and, in order for an image to be captured, it must be within an angle of view of the image sensor, Kamen discloses that “the at least one processor controls the image sensor to capture the tablet located within an angle of view of the image sensor.”  In other words, only images within an angle of view of the image sensor could be captured by the image sensor, and if an image is captured by the image sensor, it is within the angle of view of the image sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653